NO. 07-07-0467-CR
                                    NO. 07-07-0468-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                    JANUARY 17, 2008

                           ______________________________


                            TRAVIS MITCHELL, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                        _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

          NOS. 55557-D & 55559-D; HONORABLE DON EMERSON, JUDGE

                          _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Following pleas of guilty, Appellant, Travis Mitchell, was convicted of delivery of a

controlled substance and sentenced to seventeen years confinement. Proceeding pro se,

Appellant filed a notice of appeal challenging his convictions. The Trial Court’s Certification

and Defendant’s Right of Appeal filed in both cases reflect that the cases are plea-
bargained cases with no right of appeal and that Appellant waived his right of appeal. By

letter dated January 8, 2008, this Court notified Appellant that the certifications indicated

he had no right of appeal and invited him to either file amended certifications showing a

right of appeal or demonstrate other grounds for continuing the appeals. Appellant was

notified that failure to do so might result in dismissal per Rule 25.2 of the Texas Rules of

Appellate Procedure. Appellant timely filed a letter response to this Court’s inquiry.


       A review of Appellant’s response does not contradict the certifications filed by the

trial court. We conclude Appellant has not demonstrated why the appeals should not be

dismissed based on the certifications signed by the trial court.


       Consequently, the appeals are dismissed.


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




                                             2